Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The submitted information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION UNDER 35 USC § 112(f)

3.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a model generation component, grouping component...
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,902,205.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1-220 of the instant application merely broadens the scope of the claim 1-20 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 .
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al., “An Attentional Neural Conversation Model with Improved Specificity, June 3, 2016 (herein “Yao”) in view of Tapuhi et al., (US 2017/0118336) and further in view of Yu (US 2017/0127016).
As per claim 1, Yao teaches training an attention weighted recurrent neural network encoder-decoder (AWRNNED) using an iterative process based on one or more paragraphs of agent sentences from respective transcripts of one or more conversations between one or more human agents and one or more human customers, and based on one or more customer response sentences from the respective transcripts (Yao, page 1-2, 5, Fig. 1, the proposed model for training a recurrent neural network encoder-decoder that models intention across turns of a conversation, from a helpdesk chat service, with a recurrent network, and incorporates an attention model that is conditioned on the representation of intention.  The recurrent neural network comprises an attention layer that uses content-based attention mechanism alignment weight. See paragraph 4.1 Data, wherein said, the experiment data contains human-human dialogues from a helpdesk chat service).
Yao may not explicitly disclose generating one or more groups respectively comprising one or more agent sentences and one or more customer response sentences selected based on attention weights; and also a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes computer executable components stored in the memory; 
 However, Yao teaches a neural conversation model for generating help desk responses, using a retrieval-based approach, wherein a good response is selected from a list of candidates taken from the training corpus (Abstract, Introduction, page 1).  Therefore, grouping agent sentences and customer response sentences is necessarily disclosed in order to match an agent response to a corresponding customer request.
More, Tapuhi in the same field of endeavor teaches a grouping component that generates one or more groups respectively comprising one or more agent sentences and one or more customer response sentences selected based on attention weights of the AWRNNED (Tapuhi Fig. 2, [0072]-[0081], and Fig. 6, [0104], the dialogue tree with nodes which correspond to agent responses and customers sentences are grouped into respective groups). More, Tapuhi teaches a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes computer executable components stored in the memory (Tapuhi, [0067]).   Therefore, it would have been obvious at the time the application was filed to use the explicitly disclosed grouping feature of Tapuhi with Yao’s attention weighted recurrent neural 
Yao in view of Tapuhi does not explicitly disclose wherein the AWRNNED comprises a sentence encoder recurrent neural network (S-RNN) that encodes respective agent sentences of the one or more paragraphs, and comprises a paragraph encoder recurrent neural network (P-RNN) that encodes respective paragraphs of the one or more paragraphs based on at least one output from the S-RNN.
Yu in the same field of endeavor teaches wherein the AWRNNED comprises a sentence encoder recurrent neural network (S-RNN) that encodes respective agent sentences of the one or more paragraphs, and comprises a paragraph encoder recurrent neural network (P-RNN) that encodes respective paragraphs of the one or more paragraphs based on at least one output from the S-RNN ([0027], [0035], a paragraph generator is stacked with a sentence generator that comprises a Recurrent Neural Network (RNN) for language modeling; and [0064], wherein  the sentences selected by the sentence encoder are fed into the paragraph generator).
Therefore, it would have been obvious at the time the application was filed to use the sentence and paragraph encoder recurrent neural network of Yu with the system of Yao in view of Tapuhi, in order to improve human-computer interactions ([0002]).
As per claim 2, Yao may not explicitly disclose generating the respective transcripts of the one or more conversation; labels agent sentences in the respective transcripts with an agent indication; and labels customer response sentences in the respective transcripts with a customer response sentence indication.  Tapuhi in the same field of endeavor teaches generating the respective transcripts of the one or more conversation; labels agent sentences in the respective transcripts with an agent indication; and labels customer response sentences in the respective Tapuhi, [0009], generating text out of recorded speech interactions; [0088], In FIG. 48, the clusters associated with the agent are labeled with circles and the clusters associated with the customer are labeled with squares. ). Therefore, it would have been obvious at the time the application was filed to use Tapuhi’s labeling feature with the system of Yao, in order to improve the operating of contact centers to provide worthwhile responses to customers’ inquiries.
As per claim 3, Yao may not explicitly disclose labeling respective customer response sentences in the respective transcripts with one or more indications selected from the group consisting of sentiment, emotion, and information-type. Tapuhi in the same field of endeavor teaches labeling respective customer response sentences in the respective transcripts with one or more indications selected from the group consisting of sentiment, emotion, and information-type (Tapuhi, [0089]). Therefore, it would have been obvious at the time the application was filed to use Tapuhi’s labeling feature with the system of Yao, in order to improve the operating of contact centers to provide worthwhile responses to customers’ inquiries.
As per claim 4, Yao teaches generating, during the iterative process, respective sentence vectors from the one or more agent sentences (Yao, pages 2-3, and Fig. 1, Encoder of the network); generating, during the iterative process, respective hidden states from sentence vectors associated with one or more agent sentences of the one or more paragraphs of agent sentences; and generating, during the iterative process, attention weighted vectors based on the hidden states (Yao, pages 2-3, and Fig. 1, Decoder of the network, Attention layer, and Response generation).
AS to using the S-RNN and the P-RNN, Yu teaches at paragraph [0027], [0035], a paragraph generator is stacked with a sentence generator that comprises a Recurrent Neural 
As per claim 6, Yao may not explicitly disclose a recommendation component that generates, during an ongoing conversation between an agent and a customer, a recommendation to the agent of an agent sentence to avoid to prevent a particular customer response sentence based upon an analysis of the ongoing conversation using the trained AWRNNED.
Tapuhi in the same field of endeavor teaches at Figs. 9-10 and [0136], wherein a user interface of a system that provide suggested alternative agent phrases, and paragraph [0131], [0142]-[0143], wherein the automated self-help system configuration module 45 may also suggest, dynamically during a call (real time), possible paths of agent phrases to follow, based on the sequences and patterns extracted from the recorded interactions.  Therefore, it would have been obvious at the time the application was filed to use Tapuhi’s above feature with the system of Yao, in order to improve or optimize existing self-help systems, and increase customer satisfaction.
As per claim 7, Yao may not explicitly disclose a recommendation component that generates, during an ongoing conversation between an agent and a customer, a recommendation to the agent of an agent sentence to employ to elicit a particular customer response sentence based upon an analysis of the ongoing conversation using the trained AWRNNED. 
Tapuhi in the same field of endeavor teaches at Figs. 9-10 and [0136], wherein a user interface of a system that provide a recommendation to the agent of an agent sentence to employ 
As per claims 8-11 and 13-14, method claims 8-11 and 13-14 and apparatus claims 1-4 and 6-7 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 8-11 and 13-14 are similarly rejected under the same rationale as applied above with respect to apparatus claims 1-4 and 6-7. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Tapuhi and Yu, and further in view of Goyal (US 2018/0203852, filed Jan. 18, 2017).
As per claim 5, Yu teaches using a decoder recurrent neural network (D- RNN) ([0025]).
Yao in view of Tapuhi and Yu does not explicitly disclose generating, during the iterative process, one or more predicted customer response sentences using a decoder recurrent neural network (D-RNN) and attention weighted vectors associated with the one or more agent sentences; and; determining, during the iterative process, an error based on a comparison of the one or more predicted customer response sentences and the one or more customer response sentences; and in response to a determination that the error does not meet an error criterion, modifies, during the iterative process, one or more parameters of at least one of the S-RRN, P-RNN, D- RNN, or attention weights, and repeat the iterative process.

As per claim 12, method claim 12 and apparatus claims 5 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to apparatus claims 5. 
As per claims 19, Tapuhi teaches a computer readable medium ([0067]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 5. 


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDELALI SERROU/Primary Examiner, Art Unit 2659